                                                                                                 FILED
                                                                                        2019 Apr-15 PM 03:58
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                 UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                      WESTERN DIVISION
WILLIAM MATTHEW HICKS,        )
                              )
     Plaintiff,               )
                              )
 v.                           )           7:16-cv-01507-LSC
                              )
CITY OF TUSCALOOSA,           )
                              )
     Defendant.               )
                       MEMORANDUM OF OPINION AND ORDER
       This Court has before it Defendant, City of Tuscaloosa (“Defendant’s”),

Limited Motions to Reconsider (docs. 70 & 71) and Plaintiff, William Matthew

Hicks (“Hicks’s”), Limited Motion to Alter, Amend or Vacate Pursuant to Rule

59 of the Federal Rules of Civil Procedure (doc. 74).1 On January 8, 2019, this

Court granted in part and denied in part Defendant’s motion for summary

judgment. (Doc. 68.) For the reasons discussed below, the Court DENIES

Defendant and Plaintiff’s motions (docs. 70, 71, & 74).

       I.     Background

       The initial background of this case has been presented in previous

Memoranda of Opinion and Orders. (See Docs. 23 & 68.) Both parties assert that

the Court made manifest errors of law and fact in its Opinion on summary

1
       The Court incorporates the facts and standard for summary judgment as set forth in its
January 8, 2019 Memorandum of Opinion.
                                         Page 1 of 8
judgment (doc. 68). Defendant’s motion is directed towards the Court’s

conclusion that there was sufficient evidence to establish a prima facie case of

retaliation in regard to the 2015 FTO decision. Plaintiff’s motion challenges the

Court’s conclusion that Plaintiff failed to show pretext because he did not produce

sufficient evidence that the 2015 CID board harbored retaliatory animus.

         II.   Discussion

         Motions for reconsideration are not specifically authorized under the Federal

Rules of Civil Procedure, although they are commonly used in practice. See Shuler

v. Duke, No. 2:16-cv-00501-RDP, 2016 WL 9650978, *1 (N.D. Ala. 2016); O’Neal

v. Kennamer, 958 F.2d 1044, 1047 (11th Cir. 1992). Grounds for a motion to

reconsider include manifest errors of law or fact. See In re Kellogg, 197 F.3d 1116,

1119 (11th Cir. 1999). The denial of a motion to reconsider will not be overturned

absent abuse of discretion. Mays v. U.S. Postal Serv., 122 F.3d 43, 46 (11th Cir.

1997).

               A. Plaintiff’s Motion

         Plaintiff argues that this Court made a manifest error in law in applying

Mason v. Village of El Portal, 240 F.3d 1337, 1339 (11th Cir. 2001), and Conner v.

Lafarge North America Inc., 343 F. App’x 537, 544 (11th Cir. 2009). (Doc. 74.) The

Court’s decision is in line with the holdings of both cases requiring a majority of


                                       Page 2 of 8
members of a board to have animus in that an individual’s animus may not be

imputed to all board members. Although Plaintiff seeks to reiterate the arguments

he presented in his opposition to summary judgment, the Court has already

addressed the issue of imputing the possible animus of Lt. Richardson and Sgt.

Sanders to the board. (See Doc. 68 at 21–22.) Plaintiff’s conclusion that he has

shown that a majority of the decision-makers held animus remains unwarranted

based on the evidentiary record submitted to the Court. Additionally, Plaintiff’s

reliance on Masterpiece Cakeshop, Ltd. v. Colorado Civil Rights Com’n, 138 S. Ct.

1719, 1729 (2018), in support of his motion to reconsider, is misplaced as the facts

and legal claims in Masterpiece Cakeshop are distinguishable. Accordingly, Plaintiff’s

Motion to Alter, Amend or Vacate Pursuant to Rule 59 of the Federal Rules of

Civil Procedure (doc. 74) is DENIED.

             B. Defendant’s Motion

       Defendant argues that this Court made manifest errors of law and fact when

it concluded that Plaintiff adduced sufficient evidence to establish his prima facie

case of retaliation. Defendant attacks the Court’s conclusion that the FTO decision

could constitute a material adverse action and that Hicks had created a question of

fact on causation. Both of Defendant’s arguments fail.




                                      Page 3 of 8
        To the extent Defendant now seeks to argue that the FTO decision was not a

materially adverse action, the Court notes that Defendant chose not to fully brief

the Court and litigate the issue of material adversity in its initial briefing.

Defendant’s only argument that the 2015 FTO decision was not materially adverse

came in the form of quotation marks around the word “promotion” and its general

assertion that Hicks’s claim was “much ado about nothing.” The Court

specifically noted Defendant’s lack of legal argument in its January 8, 2019

Memorandum of Opinion and Order. (See Doc. 68 at 15 n.10, 32 n. 5.) 2

        Defendant’s assertion that it initially provided this Court with legal

argument on this issue is unavailing. Defendant in both its initial briefing and

motion to alter judgment has merely pointed to Hicks’s deposition testimony that


2
      The Court made the following observations in its January 8, 2019 Memorandum of
Opinion and Order:

        Defendant concedes that Plaintiff engaged in protected activity when he gave
        deposition testimony in Stephanie’s trial and seemingly concedes that the failure
        to promote Hicks to a CID or FTO position was an adverse action because it
        involved an increase in wages. To the extent Defendant asserts that the CID or
        FTO positions were not promotions through the use of quotation marks around
        the word promotion, the Court finds that Defendant’s argument is not
        convincing.
        ...

        Defendant also does not offer legal argument concerning whether these actions
        were materially adverse other than his use of quotation marks around the words
        “retaliation” and “retaliatory” when referring to the acts Hicks alleges were
        taken against him.

(Doc. 68 at 15 n. 10, 32 n. 25.)
                                           Page 4 of 8
Hicks did not think he would have moved shifts if he was offered an FTO position

on another shift. (See Doc. 43-1 at 14 “Material, Undisputed Facts”)( “At the time

the Plaintiff was on the day shift, and in his application for an FTO assignment he

declared that he was unwilling to change to a different shift is he received an

assignment.”); (Doc. 59 at 12) (“The Plaintiff’s arguments regarding the FTO

assignments on January 6, 2016, are even more spurious. For starters, he admits

that he would not have accepted this assignment even if it had been offered.

Specifically, in his application as well as his deposition in this case, he declared he

was always unwilling to move from day shift to the evening or midnight shifts,

where the only FTO openings were, (Doc. 43-1, p. 14, para. 59), proving that his

FTO claim is truly much ado about nothing.”).

      Defendant’s argument, in this regard, is missing a very key aspect: legal

authority or any form of citation thereto. “There is no burden upon the district

court to distill every potential argument that could be made based upon the

materials before it on summary judgment. Rather, the onus is upon the parties to

formulate arguments . . . .” Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587,

599 (11th Cir. 1995) (quotations and citations omitted); see Johnson v. Bd. of Regents

of Univ. of Ga., 263 F.3d 1234, 1264 (11th Cir. 2001) (Appellant “cannot readily

complain about the entry of a summary judgment order that did not consider an


                                      Page 5 of 8
argument [he] chose not to develop for the district court at the time of the

summary judgment motions.”); United States v. Jernigan, 341 F.3d 1273, 1283 n.8

(11th Cir. 2003) (Appellant did not properly preserve issue where “brief contains

only four passing references to the [issue allegedly raised], each of which is

embedded under different topical headings.”); Lane v. Broward Cty Fla., 411 F.

App’x 272, 274 n.2 (11th Cir. 2011) (“While Lane stated in her Response to

Statement of Material Facts Contained in Defendant Broward County’s Motion for

Summary Judgment that ‘the position may have eventually been downgraded’ and

that several interviews took place later, these assertions can hardly be construed as

an argument to the district court that the reclassification was pretextual.”).

Therefore, Defendant’s quest to manufacture error on behalf of the Court when it

was Defendant that did not to fully brief the Court on this issue at summary

judgment is unavailing.

      Defendant also argues that the Court erred because “Plaintiff never

established a causal link between the alleged protected activity and the alleged

adverse employment action.” (Doc. 71 at 3.) In initial briefing, Defendant

contested Plaintiff’s ability to establish a causal connection due to a lack of

temporal proximity only. In its motion to reconsider, Defendant attempts to revive

this argument by borrowing a sentence from Tolbert v. Mercedes-Benz. (Id.); see No.


                                     Page 6 of 8
7:17-cv-00873-LSC, 2018 WL 6046196 at * 6–7 (N.D. Ala. Nov. 19, 2018) (“This

temporal gap between the activities is too great for this Court to find a causal

link.”). Defendant’s attempt to rehash this prior argument is unavailing.

      Defendant then argues that Plaintiff has not produced evidence indicating

that the FTO board had knowledge of Plaintiff’s deposition testimony. However,

this is not a case “where there is unrebutted evidence that the decision maker did

not have knowledge that the employee engaged in protected conduct.” Brungart v.

BellSouth Telecomms., Inc., 231 F. 3d 791, 799 (11th Cir. 2000). As stated in this

Court’s Memorandum of Opinion, Plaintiff has presented evidence from which a

reasonable jury could conclude that there was knowledge of his protected activity.

(Doc. 68 at 21.) If Defendant had presented evidence indicating that the FTO

Board members were unaware of Hicks’s protected activity, this might have been a

different case.

      While Defendant’s initial and reply briefs failed to address Plaintiff’s

argument in regard to additional evidence to bridge the temporal gap between any

protected activity and the 2015 FTO decision, Defendant now seeks to provide this

Court with legal argument as to the alleged sufficiency of Plaintiff’s evidence in this




                                      Page 7 of 8
regard. 3 In doing so, Defendant reiterates arguments that this Court has already

rejected and provides this Court with citations to cases that it did not cite to in its

initial or reply briefs. Defendant’s challenges to the real motivation behind the

FTO Board’s decision, as indicated in the court’s Memorandum of Opinion, is one

for the jury and one that properly fits into the Court’s pretext—and not

causation— analysis. Defendant’s argument that Plaintiff cannot show causation

because he has not established that an FTO Board member specifically was

involved in other instances of antagonism is unavailing.

       III.    Conclusion

       For the reasons stated above, Defendant’s Motions to Reconsider (docs. 70

& 71) and Plaintiff’s Motion to Reconsider (doc. 74) are DENIED.

       DONE and ORDERED on April 15, 2019.


                                                     _____________________________
                                                             L. Scott Coogler
                                                        United States District Judge
                                                                                             195126




3
       To the extent Defendant claims that “Plaintiff [also] did not develop the pattern
argument in his briefs,” the Court notes that Plaintiff provided this Court with citations to cases
suggesting that the temporal gap could be filled by additional actions. (Doc. 73 at 2 n.2.)
                                           Page 8 of 8
